Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 03/30/2021. Claims 1 and 5 have been amended; and new claims 6-11 have been added.
	Currently claims 1-11 are pending.
This Action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. WO 2019/026865 (US 2020/0166694) in view of Fujino et al. WO 2017/082229 (US 2019/0122784), Chang et al. US 2015/0210588 and Higashida et al. US 2010/0014150.
Claim 1:  Sugino et al. disclose a light control element 4, comprising 
(Fig. 4) [0034] a light diffusing layer 40, a light control layer 20, a resin film (light output control layer 20 includes a resin substrate) [0109], and a pressure-sensitive adhesive layer (after a light output control layer 20 had been formed on a resin film [0109], the piece is bonded to the front surface of a glass plate via a pressure-sensitive adhesive layer) [0123] in the stated order,
except  
a glass film layer with a light control layer, a light control layer and a resin film
the light control element has a bending radius of from 20 mm to 100 mm, and wherein the glass film has a thickness of from 50 μm to 200 μm
the light control layer contains a liquid crystal compound, an electrochromic material, or a gasochromic material
however Fujino et al. teach  
(Fig. 2) a glass film 1A (including light transmitting substrate 2 is a glass plate) [0027], a light control layer 5 [0024] and a resin film 10 (polyester resin) [0028],
Chang et al. teach  
the stack assembly (equivalent to Sugino’s light control element 4) has a bending radius of from 20 mm to 100 mm (3 mm to about 20 mm) [0009], and wherein the glass film has a thickness of from 50 μm to 200 μm (20 μm to 125 μm) [0016]
and Higashida et al. teach  
(Fig. 1) the light control layer 1 [0065] contains a liquid crystal compound, an electrochromic material, or a gasochromic material (containing liquid light control suspension dispersed in the form of droplets 3 in the resin matrix 2, i.e., ‘liquid crystal compound’) [0056] [0065]
It would have been obvious to one of ordinary skill in the art to modify Sugino's invention with Fujino’s structure in order to provide excellent anti-cracking properties and thermal stability, as taught by Fujino [0010]; with Chang’s structure in order to provide improved 

Claim 5:  Fujino et al. disclose glass film with a light control layer, comprising 
(Fig. 2) a glass film 1A (including light transmitting substrate 2 is a glass plate) [0027] having an elongated shape and a light control layer 5 [0024] laminated on one side of the glass film 1A, a resin film (light output control layer 20 includes a resin substrate) [0109], and a pressure-sensitive adhesive layer (after a light output control layer 20 had been formed on a resin film [0109], the piece is bonded to the front surface of a glass plate via a pressure-sensitive adhesive layer) [0123] each laminated on one side of the glass film 1A in the stated order
except  
the light control film in the shape of a roll
the glass film has a thickness of from 50 μm to 200 μm
the light control layer contains a liquid crystal compound, an electrochromic material, or a gasochromic material
however Higashida et al. teach
(Fig. 1) the light control film 1 in the shape of a roll (the light control film is wound in a roll form and then stored or transported) [0051]
(Fig. 1) the light control layer 1 [0065] contains a liquid crystal compound, an electrochromic material, or a gasochromic material (containing liquid light control suspension dispersed in the form of droplets 3 in the resin matrix 2, i.e., ‘liquid crystal compound’) [0056] [0065]

the glass film has a thickness of from 50 μm to 200 μm (20 μm to 125 μm) [0016]
It would have been obvious to one of ordinary skill in the art to modify Sugino's invention with Chang’s structure in order to provide improved thermal stability, as taught by Chang [0003]; and with Higashida’s structure in order to provide improved economic efficiency, as taught by Higashida [0051].

Claim 11:  Sugino et al. disclose 
(Fig. 4) [0034] the pressure-sensitive adhesive layer is directly formed on the resin film (after a light output control layer 20 had been formed on a resin film [0109], the piece is bonded to the front surface of a glass plate via a pressure-sensitive adhesive layer) [0123]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. WO 2019/026865 (US 2020/0166694), Fujino et al. WO 2017/082229 (US 2019/0122784), Chang et al. US 2015/0210588, Higashida et al. US 2010/0014150 as applied to claim 1 above, and further in view of Tadashi et al. JP 2015071284, Oikawa et al. US 2010/0007829.
Claim 2:  Fujino et al. disclose as above
Tadashi et al. teach 
the resin film has a thickness of from 20 μm to 200 μm (thickness of the polycarbonate resin films is 12 μm to 200 μm) [0013], 
Oikawa et al. teach 
the resin film has a modulus of elasticity at 23°C of from 2 GPa to 10 GPa (10 GPa) [0091] – Note: temperature 23°C (74°F) in the claim is normal operating temperature.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. WO 2019/026865 (US 2020/0166694), Fujino et al. WO 2017/082229 (US 2019/0122784), Chang et al. US 2015/0210588, Higashida et al. US 2010/0014150 as applied to claim 1 above, and further in view of Tadashi et al. JP 2015071284, Hou et al. US 2017/0293194.
Claim 3:  Fujino et al. disclose as above
Tadashi et al. teach 
the pressure-sensitive adhesive layer has a thickness of from 20 m to 200 m (a thickness of the adhesive film is from 10 μm to 40 μm) [0017]
and Hou et al. teach 
the pressure-sensitive adhesive layer has a modulus of elasticity at 23°C of from 1x10-5 GPa to 1x 10-2 GPa (the second adhesive layer 140 comprises a material having a low modulus of elasticity between about 100 Pa to about 10 MPa) [0026] – Note: temperature 23°C (74°F) in the claim is normal operating temperature.
It would have been obvious to one of ordinary skill in the art to modify Sugino's invention with Tadashi’s structure in order to provide reasonable thickness, as taught by Tadashi [0013]; and with Hou’s structure in order to provide improved mechanical impact resistance, as taught by Hou [Abstract]

Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. WO 2019/026865 (US 2020/0166694), Fujino et al. WO 2017/082229 (US 2019/0122784), Chang et al. US 2015/0210588, Higashida et al. US 2010/0014150 as applied to claim 1 above, and further in view of Tadashi et al. JP 2015071284.
Claims 4, 6:  Fujino et al. disclose as above
Tadashi et al. teach 
Claim 4: (Fig. 1) a thickness of the light control element from the glass film to the pressure-sensitive adhesive layer is from 70 μm to 500 μm - Tadashi et al. teach a thickness of the adhesive film is from 10 μm to 40 μm [0017], and the thickness of the base film is preferably 12 to 200 μm [0013]; thus the thickness of the stack assembly (equivalent to Sugino’s light control element 4) is approximately from 32 μm to 240 μm. 
Claim 6: (Fig. 1) the pressure-sensitive adhesive layer has a thickness of from 30 μm to 150 μm (a thickness of the adhesive film is from 10 μm to 40 μm) [0017]
It would have been obvious to one of ordinary skill in the art to modify Sugino's invention with Tadashi’s structure in order to provide reasonable thickness, as taught by Tadashi [0013];

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. WO 2019/026865 (US 2020/0166694), Fujino et al. WO 2017/082229 (US 2019/0122784), Chang et al. US 2015/0210588, Higashida et al. US 2010/0014150 as applied to claim 1 above, and further in view of Oikawa et al. US 2010/0007829.
Claim 7:  Fujino et al. disclose as above
Oikawa et al. teach 
Claim 7: the resin film has a modulus of elasticity at 23°C of from 2 GPa to 5 GPa (10 GPa) – Note: temperature 23°C (74°F) in the claim is normal operating temperature.
It would have been obvious to one of ordinary skill in the art to modify Sugino's invention with Oikawa’s structure in order to provide a flexible and highly reliable liquid crystal display device, as taught by Oikawa [Abstract];

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. WO 2019/026865 (US 2020/0166694), Fujino et al. WO 2017/082229 (US 2019/0122784), Chang et al. US 2015/0210588, Higashida et al. US 2010/0014150 as applied to claim 1 above, and further in view of Hou et al. US 2017/0293194.
Claim 8:  Fujino et al. disclose as above
Hou et al. teach 
the pressure-sensitive adhesive layer has a modulus of elasticity at 23°C of from 1x10-4 GPa to 1x 10-3 GPa (the second adhesive layer 140 comprises a material having a low modulus of elasticity between about 100 Pa to about 10 MPa) [0026] – Note: temperature 23°C (74°F) in the claim is normal operating temperature.
It would have been obvious to one of ordinary skill in the art to modify Sugino's invention with Hou’s structure in order to provide improved mechanical impact resistance, as taught by Hou [Abstract]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. WO 2019/026865 (US 2020/0166694), Fujino et al. WO 2017/082229 (US 2019/0122784), Chang et al. US 2015/0210588, Higashida et al. US 2010/0014150 as applied to claim 1 above, and further in view of Roberts et al. US 2014/0132883.
Claim 9:  Fujino et al. disclose as above
Higashida et al. teach  
(Fig. 1) the light control layer 1 [0065] contains a liquid crystal compound (containing liquid light control suspension dispersed in the form of droplets 3 in the resin matrix 2, i.e., ‘liquid crystal compound’) [0056] [0065]
Roberts et al. teach 
(Fig. 4A) the light control layer (Higashida’s light control layer 1) contains a polymer matrix and a liquid crystal compound dispersed in the polymer matrix (polymer dispersed liquid crystal layer 414 includes droplets of liquid crystal dispersed in a polymer matrix.) [0036]
It would have been obvious to one of ordinary skill in the art to modify Sugino's invention with Roberts’ structure in order to provide improved transparency and low haze, as taught by Roberts [0036];

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. WO 2019/026865 (US 2020/0166694), Fujino et al. WO 2017/082229 (US 2019/0122784), Chang et al. US 2015/0210588, Higashida et al. US 2010/0014150 as applied to claim 1 above, and further in view of Tadashi et al. JP 2015071284.
Claim 4:  Fujino et al. disclose as above
Tadashi et al. teach 
(Fig. 1) a thickness of the light control element from the glass film to the pressure-sensitive adhesive layer is from 15 μm to 60 μm - Tadashi et al. teach a thickness of the adhesive film is from 10 μm to 40 μm [0017], and the thickness of the base film is preferably 12 to 200 μm [0013]; thus the thickness of the stack assembly (equivalent to Sugino’s light control element 4) is approximately from 32 μm to 240 μm. 
It would have been obvious to one of ordinary skill in the art to modify Sugino's invention with Tadashi’s structure in order to provide reasonable thickness, as taught by Tadashi [0013];

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871